DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

1.	This action is in response to the communication filed on December 20, 2020.  Claims 1-14 were originally received for consideration.  No preliminary amendments have been received.
2.	Claims 1-14 are currently pending consideration.  This action is made NON-FINAL. 

Greetings from Your Examiner

3.	Dear applicant, my name is Kaveh Abrishamkar, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3786.  If you cannot reach me in person, please leave a voicemail and I will try to return your call within 24 hours. 

Examiner Remarks
4.	This case is being examined in the “Pro Se Examination Unit” (Art Unit 3649).  Pro Se Assistance is a current pilot program at the USPTO which offers customer service to applicants filing patent applications without legal representation.
5.	In the spirit of compact prosecution. Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-272-3786 if you have any questions regarding this correspondence and/ or your response to the current office action.
6.    Applicant should respectfully note that any amendments made should comply with MPEP §714 and 37 CFR §1.121. The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response. Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.
http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf
7.	The USPTO understands Internet e-mail communications may be more convenient for some applicants. However, communication via e-mail proses risks to information confidentiality. The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner). For the applicant's convenience, the examiner has included a link to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03). Also note that a formal reply to an Office Action can NEVER be submitted via email.

8. 	Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance. While the advice is not required, it is encouraged in order to best protect the applicant's interests. Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.


Claim Rejections - 35 USC § 101

Note:  101 Rejections are directed towards whether or not the claims are eligible to be patented. 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more. An abstract idea is a category of invention which has been
determined to possibly be non-statutory. These include mathematical concepts, mental processes, and
certain methods of organizing human activity. If the claims fall under one of these groupings, then
further investigation is required to determine whether there is a practical application which means
there is an additional element or combination of elements which imposes a meaningful limitation on the judicial exception (abstract idea grouping). There are multiple considerations when determining whether limitations are indicative of integration into a practical application. These include improvements to the functioning of a computer or to any other technology or technical field.
Limitations that do not integrate an abstract idea into a practical application include just using a computer as a tool to perform the abstract idea (MPEP 2106.05(f) or merely linking the abstract idea to a technological environment or field of use (MPEP 2106.05(h)).
In the present case, claim 1 recites a method for protecting voter privacy by using two databases to link voter identity in a VRD and to use a VAD to perform ballot submissions and link the voter record to the voter submissions.  These elements are all directed towards a method of organizing human activity as they can be performed by a human and do not require any specialized hardware. The steps can be performed by human users which are tasked with recording and linking voter records and ballots.  The “encryption” step does not require any specialized algorithm or hardware and therefore can be performed by a user obscuring the voter records and ballot submissions.  The encryption step is merely ancillary to the claims as the steps can be performed by human users maintaining the databases.  Therefore, it is determined that the claims are directed towards a judicial exception. The next step is to determine whether this judicial exception (method of organizing human activity) is integrated into a practical application.
This judicial exception is not integrated into a practical application because though the claim states the use of two databases and an encrypted voter id, all the steps can be instituted by a human user. There is nothing beyond steps being performed by a human user which can constitute integrating the method into a practical application. Furthermore, there are no additional elements in any of the dependent claims which would integrate the method of organizing human activity into a practical application as the claims are merely directed towards storing user information and linking the user information with ballot submissions.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zawierka (U.S. Patent Pub. No. US 2019/0288846). 

Regarding claim 1, Zawierka discloses: 
A method for creating a process of protecting voter privacy in a transparent ballot counting system (paragraphs 0057, 0063:  ballot anonymization); said process uses two databases to record voter identity, one database is referred to hereafter as a voter registration database (VRD), the other database is referred to hereafter as a voter account database (VAD) (paragraphs 0024-0027:  voter identification database; paragraphs 0059:  verification protocol sends the vote to all servers and database); said process uses said VRD to link a voter to her/his personal ID; examples of said personal ID can be social security number, driver license, citizen ID, or any other ID which uniquely identifies a person (paragraphs 0023-0027:  voter identification database wherein the identification includes driver’s license or other state/federal identification cards); said process uses said VAD to perform ballot submissions (paragraphs 0059:  verification protocol sends the vote to all servers and database); said process uses a voter ID in said VRD to identify a voter (paragraphs 0023-0027:  voter identification); said process uses a voter account ID in said VAD to identify a voter (paragraphs 0023-0027:  voter identification); said process uses an encrypted voter ID in said VAD to link said VAD to said VRD (paragraphs 0007-0008:  encrypting a portion of the voter’s identification information in a blockchain and a portion of the vote data in an encrypted format).

Claim 2 is rejected as applied above in rejecting claim 1.  Furthermore, Zawierka discloses: 
The method of claim 1, further comprising of a process used for encrypting and decrypting voter ID; said process creates a voter account record in said VAD using the voter ID and the user password (paragraphs 0043-0044:  decryption information); said process encrypts the voter ID using the user password as the encryption key for encrypting and decrypting the voter ID (paragraph 0037:  use of key which is special to the voter); said process saves said encrypted voter ID in the voter account record (paragraphs 0007-0008:  encrypting a portion of the voter’s identification information in a blockchain and a portion of the vote data in an encrypted format).

Claim 3 is rejected as applied above in rejecting claim 1.  Furthermore, Zawierka discloses: 
The method of claim 1, further comprising of a process used for encrypting and decrypting voter ID; said process creates a voter account record in said VAD using the voter ID and the user password; said process creates a hash of the voter ID and saves it in the voter account record; said process prompts a voter to use password and voter ID to log into the voter’s voter account (paragraphs 0036-0038:  hashing the voter ID and storing a portion in the blockchain). 

Claim 4 is rejected as applied above in rejecting claim 1.  Furthermore, Zawierka discloses: 
The method of claim 1, further comprising of a process used for verifying voter qualification; said process allows a voter to log into her/his voter account using said account ID and password; on logging in, said process locates her/his account record and fetches the encrypted voter ID saved in the account record; said process uses the password as the key to decrypt the encrypted voter ID; said process uses the voter ID to locate voter qualifications saved in said VRD; if more than one election should be handled then said process uses an election database to record elections or polls for which ballots will be submitted; said process uses an election ID in said election database to identify each election or poll; if only one election is to be handled then the election database and the election ID mentioned in processes of this invention can be omitted; said process saves election related voter qualifications in said VRD or a database linked to said VRD via voter ID (paragraphs 0047-0059:  a voter account needs to be verified for each election). 

Claim 5 is rejected as applied above in rejecting claim 1.  Furthermore, Zawierka discloses:
The method of claim 1, further comprising of a process used for preventing a voter from submitting her/his ballot more than once; said process uses a submission database to record a voter ID with an election ID, and marks whether a voter ID has been used to submit a ballot for an election or poll; on submitting a ballot for a voter, said process saves the voter ID and the election ID in said submission database to mark the ballot submission; before submitting a ballot, said process checks in said submission database using the voter ID and the election ID to verify that the voter ID has not been used for the election ID (paragraphs 0054-0059:  the voter has to be verified in order to vote).

Claim 6 is rejected as applied above in rejecting claim 1.  Furthermore, Zawierka discloses:
The method of claim 1, further comprising of a process used for preventing anyone from tracing a ballot to its voter, except its voter; said process uses a ballot recording database to record submitted ballots, each recorded ballot is linked to a voter account ID (paragraphs 0007-0008:  encrypting a portion of the voter’s identification information in a blockchain and a portion of the vote data in an encrypted format).

Claim 7 is rejected as applied above in rejecting claim 6.  Furthermore, Zawierka discloses:
The method of claim 6, further comprising of a process used for changing a ballot by a voter; on logging into a voter account, the voter submits a new ballot; said process verifies that there is a ballot previously submitted using the same account ID; said process marks the previously submitted ballot as being replaced; said process re-generates a ballot submission for the new ballot (paragraph 0032:  the verification protocol can verify changes to voter information). 

Claim 8 is rejected as applied above in rejecting claim 6.  Furthermore, Zawierka discloses: 
The method of claim 6, further comprising of a process used for reviewing ballots by a voter; on logging into a voter account by a voter, said process retrieves those ballots linked to the account ID from said ballot recording database, for the voter to review vote casts contained in those ballots (paragraphs 0047-0059:  a voter account needs to be verified for each election).

Claim 9 is rejected as applied above in rejecting claim 1.  Furthermore, Zawierka discloses: 
The method of claim 1, further comprising of a process used for recovering a voter’s voting right in the case of voter forgetting voter account ID or password; said process marks in said VRD that existing voter accounts for the voter ID being disabled and a new voter account can be created; the voter re-creates a new voter account in said VAD using the voter ID and a new password and get a new voter account ID (paragraph 0032:  the verification protocol can verify changes to voter information).

Claim 10 is rejected as applied above in rejecting claim 1.  Furthermore, Zawierka discloses: 
The method of claim 1, further comprising of a process used for recovering a voter’s voting right in the case of voter ID stolen; said process marks the stolen voter ID as disabled in said VRD; said process re-generates a new unique voter ID for the voter in said VRD; the voter uses the new voter ID to create a new voter account record in said VAD (paragraphs 0032-0037, 0049-0051:  verification protocol continuously monitors personal information to identify changes modification or adjustments to the data; the user can also supply updated information including a new name or new card). 


Regarding claim 12, Zawierka discloses: 
A method for creating a process of making a trustable ballot counting system by processing paper ballots by a machine; the said machine is hereafter referred to as ballot-processing machine; said process uses a voter registration database (VRD) and voter ID to identify voters and mark voter qualifications (paragraphs 0024-0027:  voter identification database; paragraphs 0059:  verification protocol sends the vote to all servers and database); if more than one election should be handled then said process uses an election database to record elections or polls for which ballots will be submitted (paragraphs 0047-0059:  a voter account needs to be verified for each election); said process uses an election ID in said election database to identify each election or poll (paragraphs 0054-0059:  the voter has to be verified in order to vote); if only one election is to be handled then the election database and the election ID in processes of this invention can be omitted (paragraphs 0054-0059:  the voter has to be verified in order to vote); said process uses a submission database to link a voter ID with an election ID, and marks whether a voter ID has been used to submit a ballot for an election or poll (paragraphs 0054-0059:  the voter has to be verified in order to vote); said process uses a voter account database (VAD) and account ID for a voter to submit ballots (paragraphs 0054-0059:  the voter has to be verified in order to vote); said VAD contains an encryption or a hash of the voter ID (paragraphs 0036-0038:  hashing the voter ID and storing a portion in the blockchain).; said process uses a ballot recording database to record submitted ballots, each recorded ballot is linked to one voter account ID (paragraphs 0007-0008:  encrypting a portion of the voter’s identification information in a blockchain and a portion of the vote data in an encrypted format); said VRD contains voter qualification information indicating whether the voter is qualified to vote for certain elections (paragraphs 0007-0008:  encrypting a portion of the voter’s identification information in a blockchain and a portion of the vote data in an encrypted format); said process prints a ballot on paper for a voter with the voter ID and the election ID printed on the paper ballot, and sends the ballot to the voter (paragraph 0063:  issues a paper ballot which voter can submit in traditional manner); the voter makes vote cast on the ballot (paragraph 0063:  issues a paper ballot which voter can submit in traditional manner); the voter mails in the ballot to a vote station or takes the ballot to a vote station (paragraph 0063:  issues a paper ballot which voter can submit in traditional manner); in the vote station the voter or a ballot-handling personal feeds the ballot into said ballot-processing machine (paragraph 0063:  issues a paper ballot which voter can submit in traditional manner); said ballot-processing machine scans the ballot (paragraph 0063:  issues a paper ballot which voter can submit in traditional manner); said process uses the voter ID and the election ID printed on the ballot, to verify, via said VRD, that the voter is qualified to vote (paragraphs 0007-0008:  encrypting a portion of the voter’s identification information in a blockchain and a portion of the vote data in an encrypted format); said process uses the voter ID and the election ID to verify, via said submission database, that the voter has not submitted a ballot for the election previously (paragraphs 0007-0008:  encrypting a portion of the voter’s identification information in a blockchain and a portion of the vote data in an encrypted format); said process uses the voter ID to create a temporary voter account; said process submits the ballot using the temporary voter account ID, the ballot is saved in said ballot recording database and linked with the temporary voter account ID (paragraphs 0007-0008:  encrypting a portion of the voter’s identification information in a blockchain and a portion of the vote data in an encrypted format); said process links the voter ID and the election ID in said submission database to indicate that the voter has submitted a ballot (paragraphs 0052-0053:  receive confirmation of the voter having previously voted).

Claim 13. The method of claim 12, further comprising of a process used for preventing said ballot processing machine from processing a paper ballot if the voter requests that his/her ballots not to be processed by a machine; said process marks in said VRD that a machine can or cannot be used to process his/her ballots; on scanning a paper ballot, said ballot processing machine uses the voter ID to check in said VRD to see if machine-processing is allowed (paragraph 0063:  issues a paper ballot which voter can submit in traditional manner). 

Claim 14. The method of claim 12, further comprising of a process used for paper ballot users to replace their ballots; said ballot-processing machine prints out the temporary voter account ID and a temporary password, said password is also a key for encrypting the voter ID saved in the temporary voter account, for the voter at the first time the voter feeds a ballot into the ballot-processing machine and successfully recorded the ballot in the ballot recording database (paragraph 0063:  issues a paper ballot which voter can submit in traditional manner); when the voter submits a new ballot again, said process detects via said submission database, by the voter ID and the election ID, that the voter already submitted a ballot previously, and said ballot-processing machine prompts the voter for a voter account ID and password; the voter enters said temporary voter account ID and password; said process locates the ballot using the temporary account ID and the election ID, and marks the ballot as being replaced; said ballot-processing machine submits the new ballot (paragraphs 0052-0053:  receive confirmation of the voter having previously voted).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zawierka (U.S. Patent Pub. No. US 2019/0288846) in view of Onischuk (U.S. Patent Pub. No. US 2014/0231512). 


Claim 11 is rejected as applied above in rejecting claim 1.  Furthermore, Zawierka does not explicitly disclose  a process used for recovering a voter’s voting right in the case of a large number of voter ID reported stolen; said process uses a flag in said VRD and in said VAD to disable stolen voter ID; said process increases the value of said flag in said VRD for all the voter ID’s reported stolen; said process allows the voters who reported voter ID stolen to re-create their voter accounts in said VAD; said process sets the flag values of the newly created voter accounts to be the same value of the flag of the records in said VRD; said process detects and disables stolen voter accounts at the time when someone tries to log into a voter account and the flag value of the voter account record in said VAD does not match the flag value of the record in said VRD.  In an analogous art, Onischuk discloses providing a notification if a ballot is lost or stolen, cancels a lost or stolen ballot and any eligible voter can obtain a whole ballot for the lost or stolen ballot (paragraphs 0121, 0156, 0160, 0172-0173).  It would have been obvious to one of ordinary skill in the art to provide a process for replacing and reporting stolen ballots as provided in Onischuk in the system of Zawierka so that each authorized voter can submit a ballot even if their original ballot was lost or stolen (Onischuk:  paragraphs 0172-0173). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
12/01/2022Primary Examiner, Art Unit 3649